Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2-10 are objected to because of an informality: the claim should begin with “The method”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites a combining step. In light of Applicant’s specification, it is unclear if this is the same as the merging step of claim 1, or if another combining step is being introduced.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 10, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 6,244,321 (“Sakamoto”).
Regarding claim 1, Sakamoto discloses method for splicing substantially flat continuous material (Abstract), the method comprising the steps of providing a first substantially flat continuous material (1) and providing a second substantially flat continuous material (1’) (figs. 2 & 9, col. 3 lines 46-58); aligning the first substantially flat continuous material and the second substantially flat continuous material in an overlapping manner forming an overlap portion, and applying a mechanical impact to the overlap portion (figs. 19-21, col. 13 line 46 – col. 14 line 13), thereby merging the first substantially flat continuous material with the second substantially flat continuous material (figs. 19-22, col. 13 line 46 – col. 14 line 35). 
Claim 1 also recites the step of applying a mechanical impact is performed outside of a transport path of a transport system that transports the first substantially flat continuous material and the second substantially flat continuous material to and through the splicing location. Sakamoto teaches a transport system, that includes rollers 60/60’/ 61/61’, guide 
Sakamoto fails to explicitly teach the mechanical impact having a duration between 100 milliseconds and 500 milliseconds and with a force in a range between 100 Newtons and 600 Newtons. However, this limitation is merely optimization through routine experimentation. MPEP 2144.05(II)(A) states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Sakamoto and Applicant’s invention both teach to apply an impact force with a flat surface onto the overlapping portions of two webs of tobacco sheets in order to connect the tobacco sheets. As such, the optimum or workable impact forces and duration that adequately connect the webs are discoverable by routine experimentation.
Further, the structure of Sakamoto is capable of this limitation. Sakamoto teaches the press blocks 70, 70’ are arranged on rails 76 and are connected to a rod 77 of an air cylinder 72 via connecting rods 79, 79’ (fig. 11, col. 9 line 53 – col. 10 line 1). The air cylinder is the double-acting type that comprises two chambers selectively communicated with an air source via a three-way valve that is operated manually (col. 10 lines 9-15 & col. 13 line 46 – col. 14 line 14). When air is supplied to one chamber the sliders move toward each other and when air is supplied to the other one of the chambers the sliders move away from each other (col. 10 lines 20-26). As such, an operator is capable of operating the manual valve, or otherwise manually moving the blocks, so that the impact duration lasts between one-tenth and one-half of a second.
Claim 2 recites the step of applying the mechanical impact to the overlap portion comprises applying the mechanical impact over a width of the overlap portion and onto discrete longitudinal positions of the overlap portion. Since the press blocks 70/70’ contact the overlap portion over an certain area, the impact will happen over a certain width of the overlap portion, and will impact different longitudinal positions of the overlap portion.
Claim 4 recites applying the mechanical impact on two lateral sides of the transport path of the transport system in the splicing location. Sakamoto teaches two guide blocks 62/62’, thus the system comprises two transport paths. As illustrated in figs. 19-21 of Sakamoto, the mechanical impacts occurs on two lateral sides of each guide block, i.e. occurs on the bottom and right lateral sides of the left guide block and occurs and the bottom and left lateral sides of the right guide block.
Regarding claim 5, Sakamoto fails to explicitly teach a length of the overlap portion is in a range between 15 millimeter and 50 millimeter. However, where the only difference between the claimed invention and the prior art is the recitation of relative dimensions/proportions, and the prior art device having the claimed dimensions/proportions would not perform differently than the prior art device, the claims are not patentably distinct. See MPEP 2144.04(IV)(A). In this case, the device of Sakamoto et al. would still be able to splice the webs of material if the overlap portion has the claimed length because tape would still be able to be applied to the overlap portion and the hammers edge would still be able to impact the overlap portion to splice the materials together.
Regarding claim 10, Sakamoto further discloses the first substantially flat continuous material and the second substantially flat continuous material is any one of a polylactic acid sheet and a tobacco sheet (col. 1 lines 7-33, col. 4 lines 23-25, col. 14 lines 26-35 & 57-64).
Regarding claim 13, Sakamoto fails to explicitly teach applying the mechanical impact reduces a thickness of the merged first and second substantially flat continuous material in a range of 10 percent to 30 percent compared to a thickness of the overlap portion before merging. However, this limitation is merely optimization through routine experimentation. MPEP 2144.05(II)(A) states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Sakamoto and Applicant’s invention both teach to apply an impact force with a flat surface onto the overlapping portions of two webs of tobacco sheets in 
Regarding claim 15, Sakamoto fails to explicitly teach the transport system comprises a belt conveyor. However, this limitation would have been obvious in view of a separate embodiment of Sakamoto.
In the embodiment illustrated in figure 1, Sakamoto teaches that immediately upstream of the splicing location, the webs may be guided with the use of a suction belt 5, 5’ (fig. 1, col. 3 lines 59-64). 
It would be obvious to replace the guide plates 62, 62’ of Sakamoto as illustrated in fig. 9, with a suction belt that is wrapped around two rollers. The embodiments disclosed in figs. 1 & 9 of Sakamoto are both directed to cutting and connecting paper webs. The embodiment disclosed in fig. 9 of Sakamoto teaches an elongated guide plate 62 that defines a feed path so that the webs pass over the guide plates before being transferred to the splicing location. The embodiment disclosed in fig. 1 of Sakamoto teaches one of ordinary skill in the art that webs may be guided by the use of a suction belt wrapped around two rollers immediately prior to being spliced. It would be predictable for one of ordinary skill in the art to replace the guide plates of the Sakamoto embodiment disclosed in fig. 9 with a suction belt similar to that in the Sakamoto embodiment disclosed in fig. 1 because replacing the guide plates with a suction belt will ensure that the web is maintained on the desired feed path, and can reduce the friction applied on the web as compared with motionless guide plates of the same length.
 As detailed in the rejection to claim 1 above, the transport system convey[s] at least the first substantially flat continuous material to and through a pressure unit for applying the mechanical impact outside of the transport path of the transport system. Further, the transport system uses the conveyor to help in conveying the materials.
Claim 16 recites the mechanical impact is not applied to the belt conveyor. As detailed in the rejection to claims 1 and 15 above, the conveyor is upstream from the mechanical impact.
Claim 17 recites the pressure unit comprise a hammer edge, wherein applying the mechanical impact comprises applying the mechanical impact with the hammer edge. 
Sakamoto fails to explicitly teach a longitudinal extension of the overlap portion is at least 2.5 times larger than a width of the hammer edge. However, where the only difference between the claimed invention and the prior art is the recitation of relative dimensions/proportions, and the prior art device having the claimed dimensions/proportions would not perform differently than the prior art device, the claims are not patentably distinct. See MPEP 2144.04(IV)(A). In this case, the device of Sakamoto et al. would still be able to splice the webs of material if the longitudinal extension of the overlap portion were 2.5 times greater than the width of the hammers edge because the hammers edge would still be able to impact the overlap portion to splice the materials together.
Claim 19 recites the pressure unit comprise a first hammer edge and a second hammer edge, wherein applying the mechanical impact comprises applying the mechanical impact with the first hammer edge on a first lateral side of the transport path and with the second hammer edge on a second lateral side of the transport path. Sakamoto teaches the pressure unit comprising blocks 70, 70’, which each have a surface/edge that impact different lateral sides of the materials/transport path analogously to a hammer (figs. 19-22, col. 13 line 65 – col. 14 line 5). Block 70 is on a first lateral side of the transport path defined by component 62, and, block 70’ is on a second lateral side of the transport path defined by component 62’.
Claim 20 recites interrupting the transport of the first substantially flat continuous material and of the second substantially flat continuous material when the overlap portion is in the splicing location. Sakamoto et al. teaches a control that stops transport of the materials during the splicing operation, and restarts the transport of a material after the splicing operation (Sakamoto, col. 12 line 66 – col. 13 line 11, col. 13 lines 47-60, col. 14 lines 26-28).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto as applied to claim 1 above, and further in view of US Patent No. 5,667,124 (“Bannenberg”).
Regarding claim 6, Sakamoto fails to explicitly teach the step of cooling the first substantially flat continuous material and the second substantially flat continuous material during or after performing the combining step. However, this would have been obvious in view of Bannenberg.
Bannenberg is directed to levitated guidance of a material web (col. 1 lines 6-8). Bannenberg teaches the arrangement to comprise a plurality of nozzle boxes 3 that blow air at the web, one set of nozzles blowing material at the web in the travel direction of the web LR and another set of nozzles blowing air against the web against the travel direction (figs. 1 & 2, col. 1 lines 5-25, col. 3 lines 38-48, col. 4 lines 18-25). In addition to guiding the web, the nozzles can dry the webs and remove heat (col. 1 lines 19-25). 
 In this case, Sakamoto teaches guiding material webs to and from a splicing device that applies a mechanical impact to the webs (which one of skill in the art will appreciate raises the temperature of the webs). Bannenberg teaches a known way to guide webs in a contactless manner that also cools the webs, i.e. by blowing air at the webs with nozzle boxes. Since both Sakamoto and Bannenberg guide webs of material, it would be predictable to guide the webs of Sakamoto, over at least a portion of the travel path, via the arrangement of Bannenberg. Thus, it would be obvious to provide the arrangement of Bannenberg downstream of the splicing device to guide the webs while cooling the webs that have been subjected to a mechanical impact.
Regarding claim 9, Sakamoto fails to explicitly teach providing a gas stream and directing the gas stream into a moving direction of at least the first substantially flat continuous material or the second substantially flat continuous material, thereby guiding at least the first substantially flat continuous material or the second substantially flat continuous material into the moving direction. However, this would have been obvious in view of Bannenberg.
Bannenberg is directed to levitated guidance of a material web (col. 1 lines 6-8). Bannenberg teaches the arrangement to comprise a plurality of nozzle boxes 3 that blow air at the web, one set of nozzles blowing material at ithe web in the travel direction of the web LR and another set of nozzles blowing air against the web against the travel direction (figs. 1 & 2, col. 1 lines 5-25, col. 3 lines 38-48, col. 4 lines 18-25). In addition to guiding the web, the nozzles can dry the webs and remove heat (col. 1 lines 19-25). 

Given the above modification, some of the gas streams of the arrangement are directed in a moving direction of the webs as detailed above.
Claims 3, 7, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. as applied to claim 1, and further in view of USPGPub No. 2017/0239879 (“Pettersson”).
Regarding claim 3, Sakamoto et al. fails to explicitly teach the step of applying the mechanical impact to the overlap portion comprises applying the mechanical impact perpendicular to a plane spanned by the first substantially flat continuous material and the second substantially flat continuous material. However, this would have been obvious in view of Pettersson. 
Pettersson is also directed to splicing different webs of materials together (paras. [0008] & [0057]). Pettersson teaches cutting the ends of each material at an angle, aligning the ends to form an overlap portion, and splicing the ends via a mechanical impact perpendicular to a plane of the two materials (figs. 4-6, paras. [0046] & [0057]-[0059]).
In this case, both Sakamoto and Pettersson are directed to splicing the ends of two materials together. Pettersson teaches that it is predictable to align the materials in parallel planes such that the mechanical impact is perpendicular to the planes. Thus, it would be obvious to modify Sakamoto et al. to align the materials in parallel planes such that the mechanical impact is perpendicular to the planes.
Regarding claim 7, Sakamoto fails to explicitly teach before applying the mechanical impact: cutting the first substantially flat continuous material and the second substantially flat continuous material such as to provide the first substantially flat continuous material and the second substantially flat continuous material with edge cuts; aligning the edge cuts of the first substantially flat continuous material and of the second substantially flat continuous material such that the edge cuts overlap each other. However, this would have been obvious in view of Pettersson. 
Pettersson is also directed to splicing different webs of materials together (paras. [0008] & [0057]). Pettersson teaches cutting the ends of each material at an angle, aligning the ends to form an overlap portion, and splicing the ends via a mechanical impact (figs. 4-6, paras. [0046] & [0057]-[0059]).
In this case, both Sakamoto and Pettersson are directed to splicing the ends of two materials together. Pettersson teaches that it is predictable to cut the ends of both materials at an angle and aligning the cut ends prior to splicing. Thus, it would be obvious to modify Sakamoto et al. such that both ends of the materials are cut and aligned prior to splicing.
Regarding claim 12, Sakamoto fails to explicitly teach no additional material is provided to merge the first substantially flat continuous material with the second substantially flat continuous material. However, this would have been obvious in view of Pettersson. 
Pettersson is also directed to splicing different webs of materials together (paras. [0008] & [0057]). Pettersson teaches cutting the ends of each material at an angle, aligning the ends to form an overlap portion, and splicing the ends via a mechanical impact (figs. 4-6, paras. [0046] & [0057]-[0059]). The webs are made from materials such that they are spliced without any other materials provided (paras. [0057]-[0059]).
In this case, both Sakamoto and Pettersson are directed to splicing the ends of two materials together. A wide variety of materials are capable of being spliced. Pettersson teaches that it is predictable for webs of materials to be spliced without any other materials provided. Thus, it would be obvious to modify Sakamoto et al. such that the webs are formed of material that are spliced with the application of pressure and heat without any other materials provided.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. as applied to claim 7 above, and further in view of US Patent No. 5,487,805 (“Boriani”).
Regarding claim 8, Walter fails to explicitly teach dispensing a liquid to at least the first substantially flat continuous material or the second substantially flat continuous material. However, this would have been obvious in view of Boriani.
Boriani is directed to splicing materials (Title, Abstract). Similarly to Walter, a leading edge of one material is spliced to a trailing edge of another material via an impact (col. 2 line 46 — col. 3 line 13). Boriani teaches that the materials can be joined by spraying a liquid adhesive onto an overlap portion of one of the materials via a nozzle 41 (fig. 3, col. 3 lines 42-46).
In this case, Sakamoto teaches to splice two materials by placing tape on the materials. Boriani teaches that it is known to increase the stickiness of materials to be spliced by dispensing a liquid adhesive thereon. It is predictable that the substitution of liquid adhesive for tape will allow the materials of Sakamoto to be spliced. Thus, it would be obvious to substitute the application of tape with dispensing of liquid adhesive.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. as applied to claim 1 above, and further in view of Boriani.
Regarding claim 11, Walter fails to explicitly teach merging the first substantially flat continuous material with the second substantially flat continuous material creates a form fit or a chemical connection between the two materials. However, this would have been obvious in view of Boriani. As detailed in the rejection to claim 8 above, it is obvious in view of Boriani to substitute the tape of Sakamoto with liquid adhesive. Given this modification, the materials will be bonded via a chemical connection.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. as applied to claim 1 above, and further in view of GB 1390506 (“Sylvester”).
Regarding claim 9, Sakamoto et al. fails to explicitly teach embossing at least one of the first and the second substantially flat continuous material. However, this limitation would have been obvious in view of Sylvester.
Sylvester is directed to a cigarette forming machine (page 1 lines 10-11). Sylvester teaches that webs of cigarette paper are led through embossing rollers 2 in order to crimp, crepe, or emboss the paper web (fig. 1, page 2 line 129 – page 3 line 11).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. as applied to claim 17 above, and further in view of GB 1150322 (“the ‘322 reference”).
Regarding claim 18, Sakamoto et al. fail to explicitly teach providing heat to at least a portion of the hammer edge. However, this limitation would have been obvious in view of the ‘322 reference.
The ‘322 reference is directed to splicing devices for connecting together webs of material with pressing means (page 1 lines 20-36). The ‘322 reference teaches that means may be provided to heat the pressing means, and the webs of material may be coated with a material that becomes adhesive under heat, such that pressing the web portions under heat connects the web portions together (page 1 lines 43-51).
It would be obvious to substitute the tape of Sakamoto et al. with a material that becomes adhesive under heat, and to provide means to heat the pressing means prior to the pressing means exerting pressure on the overlapping web portions. In this case, both the ‘322 reference and Sakamoto et al. teach a splicing device. Sakamoto et al. teaches that tape may be applied to the overlapping portions of webs such that pressure applied to the overlap portions connects the webs. The ‘322 reference teaches one of ordinary skill in the art that material can be applied to the overlapping portions of the webs that becomes adhesive under pressure such that the pressing means are heated prior to exerting pressure on the overlapped portions. As such, it would be predictable to replace the tape of Sakamoto et al. with the adhesive taught by the ‘322 reference, and to heat the pressing means of Sakamoto et al. prior to exerting pressure on the overlapped portions.
Claims 1, 2, 4-5, 7-8, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of USPGPub No. 2016/0286852 (“Gindrat”).
Regarding claim 1, Sakamoto discloses method for splicing substantially flat continuous material (Abstract), the method comprising the steps of providing a first substantially flat continuous material (1) and providing a second substantially flat continuous material (1’) (figs. 2 & 9, col. 3 lines 46-58); aligning the first substantially flat continuous material and the second substantially flat continuous material in an overlapping manner forming an overlap portion, and applying a mechanical impact to the overlap portion (figs. 19-21, col. 13 line 46 – col. 14 line 13), thereby merging the first substantially flat continuous material with the second substantially flat continuous material (figs. 19-22, col. 13 line 46 – col. 14 line 35). 
Claim 1 also recites the step of applying a mechanical impact is performed outside of a transport path of a transport system that transports the first substantially flat continuous material and the second substantially flat continuous material to and through the splicing location. Sakamoto teaches a transport system, that includes rollers 60/60’/ 61/61’, guide plates 62/62’, and the other rollers that transport the materials to and through the splicing location (figs. 2 & 9). Since Applicant’s disclosure teaches the transport path of the transport system to be a physical component, i.e. a belt conveyor (element 10 of fig. 6, page 17 of Applicant’s originally filed specification), the broadest reasonable interpretation of a transport path includes a path defined by a physical transport component. Sakamoto teaches guide plates 62, 62’ that define a transport path between rollers 60, 60’ and blocks 70, 70’ (fig. 9). Sakamoto teaches the mechanical impact happening outside of this path formed by the surface of the plates 62, 62 ‘ (figs. 19 & 21). 
Sakamoto et al. fail to explicitly teach the pressure unit is adapted to apply a mechanical impact with a force in a range between about 100 Newton and about 600 Newton. However, this limitation would have been obvious in view of Gindrat.
Gindrat is directed to combining tobacco sheets (para. [0001]). Gindrat teaches to splice the sheets together by applying a force thereto (para. [0004]). Gindrat teaches that the force applied is greater than 200 Newton, or greater than 250 Newton, because forces in those ranges provide stable connections between tobacco sheets without damaging or thinning the sheets in the overlap region (para. [0021]). 

Sakamoto fails to explicitly teach the mechanical impact having a duration between 100 milliseconds and 500 milliseconds a. However, this limitation is merely optimization through routine experimentation. MPEP 2144.05(II)(A) states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, Sakamoto and Applicant’s invention both teach to apply an impact force with a flat surface onto the overlapping portions of two webs of tobacco sheets in order to connect the tobacco sheets. As such, the optimum or workable impact durations that adequately connect the webs are discoverable by routine experimentation.
Further, the structure of Sakamoto is capable of this limitation. Sakamoto teaches the press blocks 70, 70’ are arranged on rails 76 and are connected to a rod 77 of an air cylinder 72 via connecting rods 79, 79’ (fig. 11, col. 9 line 53 – col. 10 line 1). The air cylinder is the double-acting type that comprises two chambers selectively communicated with an air source via a three-way valve that is operated manually (col. 10 lines 9-15 & col. 13 line 46 – col. 14 line 14). When air is supplied to one chamber the sliders move toward each other and when air is supplied to the other one of the chambers the sliders move away from each other (col. 10 lines 20-26). As such, an operator is capable of operating the manual valve, or otherwise manually moving the blocks, so that the impact duration lasts between one-tenth and one-half of a second.
Claim 7 recites before applying the mechanical impact: cutting the first substantially flat continuous material and the second substantially flat continuous material such as to provide the first substantially flat continuous material and the second substantially flat continuous material with edge cuts; aligning the edge cuts of the first substantially flat continuous material and of the second substantially flat continuous material such that the edge cuts overlap each other. However, this would have been obvious in view of a separate teaching of Gindrat. Gindrat teaches cutting the ends of each material at an angle, aligning the ends to form an overlap portion, and splicing the ends (figs. 2-4, paras. [0042]-[0044]). 
In this case, both Sakamoto et al. and Pettersson are directed to splicing the ends of two materials together. Gindrat teaches that it is predictable to cut the ends of both materials at an angle and aligning the cut ends prior to splicing. Thus, it would be obvious to modify Sakamoto et al. such that both ends of the materials are cut and aligned prior to splicing.
Regarding claim 8, Sakamoto et al. fails to explicitly teach dispensing a liquid to at least the first substantially flat continuous material or the second substantially flat continuous material. However, this would have been obvious in view of a separate teaching of Gindrat.
Gindrat is directed to splicing tobacco sheets (para. [0001]). Gindrat teaches that the materials can be joined by spraying water onto an overlap portion of one of the materials to increase the tackiness (paras. [0009] & [0044]).
In this case, both Sakamoto and Gindrat are directed to splicing tobacco sheets. Gindrat teaches that it is predictable to dispense water on at least one tobacco sheet and that this will increase the tackiness of the sheet. Thus, it would be obvious to modify Sakamoto to spray water on one of the sheets prior to splicing.
Regarding claim 11, Sakamoto fails to explicitly teach merging the first substantially flat continuous material with the second substantially flat continuous material creates a form fit or a chemical connection between the two materials. However, this would have been obvious in view of a separate teaching of Gindrat. Gindrat teaches splicing force to merge the materials such that they create a form fit (figs. 2-4, para. [0044]). In this case, both Sakamoto and Gindrat are directed to splicing tobacco sheets. Gindrat teaches that it is predictable to splice tobacco 
Regarding claim 12, Sakamoto fails to explicitly teach no additional material is provided to merge the first substantially flat continuous material with the second substantially flat continuous material. However, this would have been obvious in view of a separate teaching of Gindrat.
Gindrat teaches that while it is preferable to add water to one of the materials, that the first and second materials can have enough tackiness such that they don’t need added water to be spliced (para. [0009]).
In this case, both Sakamoto and Gindrat are directed to splicing tobacco sheets. Gindrat teaches that it is predictable for tobacco sheets to have enough tackiness such that no material needs to be applied thereto before splicing. Thus, it would be obvious to modify Sakamoto such that the tobacco sheets have enough tackiness such that the tape is not needed to be applied to the sheets.
Claims 2, 4-5, 10, 13, 15-17, and 19-20 are rejected for the same reasons detailed in the previous rejections over Sakamoto above.

Response to Arguments
Applicant's arguments filed December 17, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 11-17 of the remarks, Applicant argues that Walter fails to teach the newly added limitations of claim 1. The examiner agrees and has withdrawn the rejections over Walter.
On page 19 of the remarks, Applicant argues that Sakamoto does not teach the mechanical impact step because it teaches a pressing step, which is different than a mechanical impact, and using tape to connect two materials doesn’t read on “merging”.
With respect to the mechanical impact, Sakamoto explicitly teaches the blocks to apply an impact force on the webs (col. 9 lines 28-41). With respect to merging, a reasonable 
On page 20 of the remarks, Applicant argues that Sakamoto teaches the aligning and impact steps happening simultaneously. 
The examiner first notes, that the claim does not require the aligning and impact steps to occur at different times. Assuming Sakamoto did teach the aligning and impact steps happening simultaneously, it would still read on the claim. However, Sakamoto teaches the materials being aligned horizontally prior to the impact, i.e. are overlapped with respect to the horizontal direction (fig. 19). Contrary to Applicant’s argument, the claims don’t require the aligning step to comprise the materials lying on top of each other.
On pages 21-22 of the remarks, Applicant argues that interpreting the transport path as a physical component is in error because Applicant’s disclosure describes the transport path as a path that a physical component occupies and moves along.
	The Office action interprets a transport path as “a path defined by a physical transport component”. Page 7 in the Office action mailed on September 30, 2021.   Thus, it seems that the only difference in interpretation is that Applicant’s wish to have the physical component comprise a portion that moves along the path. The examiner believes the broadest reasonable interpretation of “transport path” is broader than a moving component because many elements commonly referred to as paths comprise stationary elements, such as sidewalks, railways, roads, and other footpaths or tracks. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”